70 F.3d 1278
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sharon Denise GRAY, Plaintiff-Appellant,v.VONS COMPANIES, INC., Defendant-Appellee.
No. 95-55390.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 22, 1995.

Before:  PREGERSON, NORRIS and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Sharon Gray appeals pro se the district court's dismissal of her 42 U.S.C. 1981 race discrimination action against her former employer, Vons Companies, as barred by the statute of limitations.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291 and we affirm.


3
California's one-year statute of limitations for personal injury actions governs claims brought pursuant to 42 U.S.C. Sec. 1981.  Taylor v. Regents of the University of California, 993 F.2d 710, 711 (9th Cir.1993).  Gray's cause of action accrued in July 1993, when Vons terminated her employment due to an altercation at work with another employee, but her civil rights complaint was not filed until October 27, 1994.  See Clive v. Brusett, 661 F.2d 198, 110 (9th Cir.1981) (cause of action accrues when party knows or should have known of injury which was basis for claim).  Therefore, the district court properly concluded Gray's action was time-barred.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3